888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith E. WALKER, Plaintiff-Appellant,v.Lawrence D. WILDER, Lieutenant Governor of Virginia, EdwardW. Murray, Director, Department of Corrections, E.L. Morris,Deputy Director, Department of Corrections, C.D. Larsen,Manager, Classification and Records Section, Russell F.Wilson, Manager, Court and Legal Services, Classificationand Records Unit, John & Jane Doe, Classification Clerk,Identification Letters (FBB), Court and Legal Services,Classification and Records Unit, Defendants-Appellees.
No. 89-6718.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 16, 1989.Decided Oct. 17, 1989.

Keith E. Walker, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General of Virginia, for appellee.
Before HARRISON L. WINTER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Keith E. Walker appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Walker v. Wilder, C/A No. 89-63-N (E.D.Va. June 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Walker's claim could be construed as a habeas corpus claim seeking to shorten the duration of his confinement.  Viewed as such, it would be cognizable only under 28 U.S.C. Sec. 2254 and subject to exhaustion of state remedies.  Treated as a habeas corpus claim, however, Walker's claim is clearly without merit and could be dismissed as successive under Habeas Corpus Rule 9(b)